DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/01/2022, with respect to the claim objections of claims 5, 11, 17 and 22 have been fully considered and are persuasive in view of the amendment filed on 06/01/2020.  The claim objections of claims 5, 11, 17 and 22 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 06/01/2022, with respect to the 35 U.S.C. 103 rejections of claims 1, 4, 6, 7, 10, 12,  13, 16, 18 and 21 have been fully considered and are persuasive in view of the amendment filed on 06/01/2020.  The 35 U.S.C. 103 rejections of claims 1, 4, 6, 7, 10, 12,  13, 16, 18 and 21 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 06/01/2022, with respect to the claim objections of claims 2-4, 8-9, 11, 14-15, 17, 19-20 and 22 have been fully considered and are persuasive in view of the amendment filed on 06/01/2020.  The claim objections of claims 2-4, 8-9, 11, 14-15, 17, 19-20 and 22 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-18 and 20-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0128942 Ai discloses a rounded-up value associated with the HARQ-ACKs (paragraphs [206, 212, 216]). 
US 2021/0400698 Ai discloses different code rate compensation factor for calculating resource elements for HARQ-ACKs (paragraphs [50, 105, 130]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        June 9, 2022